DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 21, 2021 has been entered.

Response to Remarks
Applicant's remarks filed May 21, 2021 have been fully considered but they are not persuasive.
Applicant notes that the May 11, 2021 OA stated that claims 21 and 22 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In response, Applicant has amended claim 1 to include the limitations of former claim 21, which has been cancelled. Applicant has also added new claim 23, which includes the limitations of former claims 1 and 11 (which depended from claim 1), and 22 (which depended from claim 11). Claim 22 has been cancelled.  Thus, it is believed that independent claims 1 & 23, and the claims that depend therefrom, are in condition for allowance.
Concerning independent claim 1, the Examiner would respectfully note that claim 21 previously recited (See claims filed on February 2, 2021) that during the step of moving the air through the ozone dampening catalyst, the air is moved outward sideways relative to a longitudinal axis of the ion generator.  Conversely, instant claim 1 discloses that the air is moved outward sideways relative to a longitudinal axis of the ion generator and through a granulated ozone dampening catalyst for removing ozone through the air--i.e., the air can be first moved from the ion generator outward sideways relative to the longitudinal axis of the ion generator, and then irrelevant of how the air is moved, the air is then moved through a granulated ozone dampening catalyst…in other words, not moving the air outward sideways during the step of moving the air through the ozone catalyst. In this respect, Lepage discloses this limitation as noted below.
Regarding independent claim 23, the Examiner would respectfully note that claim 11, from which claim 22 depended, previously recited (See claims filed on February 2, 2021), that the step of moving the air with ions through a granulated catalyst comprised moving air into a space between the ion generator and an ozone removal assembly in which the granular catalyst is contained, wherein the step of generating ions occurs in the space between the ion generator and ozone removal assembly (claim 22), i.e. the only way to interpret said limitation of the step of moving air with ions through a granulated catalyst is moving air into a space between the ion generator and an ozone removal assembly in which the granular catalyst is contained in said 
However, instant claim 23 recites that air is moved into a space between the ion generator and the ozone removal assembly in which a granular ozone removal catalyst is contained.  In instant claim 23, the air is moved in a space between the ion generator and ozone removal assembly at any time, and not during the step of moving the air through the granulated catalyst as previously recited in claim 11.  As such, Lepage discloses these limitations as noted below.
Thus, independent claims 1 and 23 remain unpatentable over Lepage in view of Iida as set forth below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 7, 11, 12, 14, 15, 23-26, 28, 29, 33 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Lepage (U.S. Publication No. 2008/0035472) in view of Iida et al. (U.S. Publication No. 2007/0098614).
Regarding claim 1, Lepage discloses an air ionization method comprising the steps of:
(a) moving air into an enclosed space (1) and into contact with an ion generator (Stage 1) as set forth in paragraphs 34 and 40; 
(b) operating the ion generator to generate ions into the air (paragraphs 40 and 41); 
(c) moving at least some of the air with ions outward sideways relative to a longitudinal axis of the ion generator (paragraph 41; Figure 4) past an ozone removal assembly that includes a catalyst for removing at least some ozone from the air (Stage 4) as set forth in paragraph 55); and 
(d) moving the at least some of the air out of the enclosed space by the compressor as shown in Figure 1.

With respect to claim 23, Lepage also discloses an air ionization method comprising the steps of:
Moving air into an enclosed space, and between one or more ion generators (Stage 1) and an ozone removal assembly in which a catalyst is contained (Stage 4 as set forth in paragraph 55), and into contact with the one or more ion generators (paragraphs 40 and 41);
Operating the one or more ion generators to generate ions in to the air in the space between the one or more ion generators (Stage 1) and the ozone removal assembly (Stage 4) as set forth in paragraphs 40 and 41;
Moving at least some of the air with ions through the ozone removal catalyst in order to remove at least some ozone from the air (paragraph 55); and
Moving the at least some of the air out of the enclosed space (Figure 1).

Concerning claims 1, 11, 23 and 33, Lepage does not appear to disclose that the step of removing some ozone from the air comprises moving some of the air with ions through a granulated ozone dampening catalyst.  Iida discloses a method of rendering harmful gases harmless by oxidation ion radicals (paragraphs 5 and 55), wherein the harmful gases are transported past a plurality of oxidation electrodes (11 & 12) to render said gases harmless (paragraphs 25 & 26).  The reference continues to disclose that the gases are transported past the ion radical oxidation generators and through a granulated ozone dampening catalyst to remove ozone in a manner such that the gases with ions move into a space between the ion generator produced between electrodes as shown in Figures 1 and 7) and an ozone removal assembly produced by the granulated catalysts 13 attached to a portion of the ion generator in Figure 1 and/or what can be construed as an ozone removal assembly (69) in which the granular ozone dampening catalyst is contained in order to enhance the oxidation process for a greater conversion of the harmful gases (paragraph 5).  As such, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to transport the gases past the ion generators of Lepage and through a granulated ozone dampening 


Concerning claims 2 and 24, Lepage also discloses that the ion generator (Stage 1) is configured to generate more negative ions than positive ions (paragraphs 41 and 76).

Regarding claims 3 and 25, Lepage also discloses that the method includes the step of filtering the at least some the air before moving it into contact with the ion generator (paragraph 35).

With respect to claims 4 and 26, Lepage also discloses that, wherein the step of filtering is performed by moving the at least some of the air through a filter that is positioned inside of the enclosed space (1) as set forth in paragraphs 34 and 35.

Concerning claims 6, 7, 28 and 29, the reference of Lepage also discloses that the method further includes the step of moving the at least some of the air inside of the enclosed space (1) towards the one or more ion generators (Stage 1) with a fan (28) that is positioned inside of the enclosed space (1) as set forth in paragraphs 34 and 40.



Concerning claims 14 and 15, Lepage also discloses that, wherein the at least some of the air is negatively ionized (paragraph 41).

Claims 8-10 and 30-32 are rejected under 35 U.S.C. 103 as being unpatentable over Lepage (U.S. Publication No. 2008/0035472) in view of Iida et al. (U.S. Publication No. 2007/0098614) as applied to claim 1 above, and further in view of Arlemark (U.S. Publication No. 2015/0017059).
Lepage is relied upon as set forth above. Lepage does not appear to disclose a measuring an ion amount in the air, or measuring the ozone level. Arlemark discloses a method of removing contaminants from an airstream by exposing the airstream to ozone (abstract). The reference continues to disclose measuring an ion amount in the air and energizing an ion generator based on the measured ion count to produce fewer or more ions based on the measured ion amount; and measuring the ozone level to ensure the level is below a safe level (paragraphs 18, 46, 61-63, 69, 73 and 78; Figure 2).   Arlemark discloses that the ion and ozone measurement are provided in order to ensure that a particular contaminant is removed while simultaneously controlling the amount of ozone produced; as ozone is a byproduct of ion generation (paragraph 78). As such, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to measure an ion amount in the air and energize an .

Claims 16-18 and 35-37 are rejected under 35 U.S.C. 103 as being unpatentable over Lepage (U.S. Publication No. 2008/0035472) in view of Iida et al. (U.S. Publication No. 2007/0098614) as applied to claim 11 above, and further in view of Krichtafovitch (U.S. Publication No. 2010/0089240).
Concerning claims 16-18, Lepage is relied upon as set forth above.  Lepage does not appear to disclose that the ion generator and ozone removal assembly is built as a single unit that can be mounted and replaced from an HVAC duct.  Krichtafovitch discloses a method of delivering ions (paragraphs 24 and 26) to a HVAC duct (paragraph 46) with an ion generator assembly (102), wherein an ion generator is mounted to a frame (paragraph 52).  The reference continues to disclose that:
The assembly (102) is constructed as a single unit (Figure 2);
The method comprises removing the single unit (102) from a HVAC duct (paragraph 46) and replacing the single unit with another single unit (paragraph 52);
The single unit includes a mounting frame (i.e. cartridge; paragraph 52), and the step of removing comprises removing the mounting frame from the HVAC duct (i.e. “allow the cartridge to be readily removed; paragraph 52); and
Wherein another single unit further comprises a second mounting frame (cartridge), and the step of replacing comprises mounting the second 
Krichtafovitch discloses that the method and system configured therein is of compact design that allows for easy installation and replacement of the air purifying ion generator (paragraphs 24-26 and 39).  As such, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to utilize the assembly of a single unit of Krichtafovitch with easy mounting and replacement methods in the method of Lepage because Krichtafovitch teaches that the configuration is a compact design that allows for easy installation and replacement of the system.  Thus, claims 16-18 are not patentable over Lepage in view of Krichtafovitch.

Claims 19, 20, 38 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Lepage (U.S. Publication No. 2008/0035472) in view of Iida et al. (U.S. Publication No. 2007/0098614) as applied to claim 4 above, and further in view of Mutha et al. (U.S. Publication No. 2016/0067645).
Lepage is relied upon as set forth above.  Lepage does not appear to disclose measuring airflow through the filter, and alerting a user if the air filter should be changed.  Mutha discloses an air purifier (Figures 1A-C) that includes a filter that removes particulates from the air (paragraphs 18-20).  The reference continues to disclose that the air flow is measured through the filter, and that the purifier alerts a user .

Allowable Subject Matter
Claims 5 and 27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN C JOYNER whose telephone number is (571)272-2709.  The examiner can normally be reached on Monday-Friday 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MARCHESCHI can be reached on (571) 272-1374.  The fax 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KEVIN JOYNER/Primary Examiner, Art Unit 1799